 1   Benjamin Heikali (SBN 307466)
     Joshua Nassir (SBN 318344)
 2   FARUQI & FARUQI, LLP
     10866 Wilshire Boulevard, Suite 1470
 3   Los Angeles, CA 90024
     Telephone: (424) 256-2884
 4   Facsimile: (424) 256-2885
     E-mail: bheikali@faruqilaw.com
 5   jnassir@faruqilaw.com

 6   Attorneys for Plaintiffs
     GABRIELLA ZARAGOZA and JOSEPH COYLE
 7
     Isabelle Ord (Bar No. 198224)
 8   isabelle.ord@dlapiper.com
     Chelsea N. Mutual (Bar No. 299656)
 9   chelsea.mutual@dlapiper.com
     DLA PIPER LLP (US)
10   555 Mission Street, Suite 2400
     San Francisco, California 94105-2933
11   Tel: 415.836.2500
     Fax: 415.836.2501
12
     Raj N. Shah (pro hac vice)
13   raj.shah@dlapiper.com
     Eric M. Roberts (pro hac vice)
14   eric.roberts@dlapiper.com
     DLA PIPER LLP (US)
15   444 West Lake Street, Suite 900
     Chicago, IL 60606-0089
16   Tel: 312.368.4000
     Fax: 312.251.5714
17
     Attorneys for Defendant
18   APPLE INC.

19                              UNITED STATES DISTRICT COURT

20                             NORTHERN DISTRICT OF CALIFORNIA

21                                       OAKLAND DIVISION

22   GABRIELA ZARAGOZA and JOSEPH                      CASE NO. 4:18-CV-06139-PJH
     COYLE, individually and on behalf of all others
23   similarly situated,                               STIPULATED PROTECTIVE ORDER
                           Plaintiffs,                 REGARDING THE DISCLOSURE
24                                                     AND USE OF DISCOVERY
            v.                                         MATERIALS AS MODIFIED BY THE
25                                                     COURT
     APPLE INC.,
26                          Defendant.

27
28

                                                             STIPULATED PROTECTIVE ORDER
 1          Plaintiffs Gabriela Zaragoza and Joseph Coyle (“Plaintiffs”) and defendant Apple Inc.

 2   (“Apple”), anticipate that documents, testimony, or information containing or reflecting

 3   confidential, proprietary, trade secret, and/or commercially sensitive information are likely to be

 4   disclosed or produced during the course of discovery, initial disclosures, and supplemental

 5   disclosures in this case and request that the Court enter this Order setting forth the conditions for

 6   treating, obtaining, and using such information.

 7          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good cause

 8   for the following Agreed Protective Order Regarding the Disclosure and Use of Discovery Materials

 9   (“Order” or “Protective Order”).

10          1.      PURPOSES AND LIMITATIONS

11                  Protected Material designated under the terms of this Protective Order shall be used

12   by a Receiving Party solely for this case, and shall not be used directly or indirectly for any other

13   purpose whatsoever.

14          2.      DEFINITIONS

15                  (a)     “Discovery Material” means all items or information, including from any

16   non-party, regardless of the medium or manner generated, stored, or maintained (including, among

17   other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated in

18   connection with discovery or Rule 26(a) disclosures in this case.

19                  (b)     “Outside Counsel” means (i) outside counsel who appear on the pleadings as

20   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably

21   necessary to disclose the information for this litigation.

22                  (c)     “Party” means any party to this case, including all of its officers, directors,

23   employees, consultants, retained experts, and outside counsel and their support staffs.

24                  (d)     “Producing Party” means any Party or non-party that discloses or produces

25   any Discovery Material in this case.

26                  (e)     “Protected Material” means any Discovery Material that is designated as

27   “CONFIDENTIAL,” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” as provided for in this

28   Order. Protected Material shall not include: (i) advertising materials that have been actually
                                                                      STIPULATED PROTECTIVE ORDER
 1   published or publicly disseminated; and (ii) materials that show on their face they have been

 2   disseminated to the public.

 3                  (f)     “Receiving Party” means any Party who receives Discovery Material from a

 4   Producing Party.

 5          3.      COMPUTATION OF TIME

 6                  The computation of any period of time prescribed or allowed by this Order shall be

 7   governed by the provisions for computing time set forth in Federal Rule of Civil Procedure 6.

 8          4.      SCOPE

 9                  (a)     The protections conferred by this Order cover not only Discovery Material

10   governed by this Order as addressed herein, but also any information copied or extracted therefrom,

11   as well as all copies, excerpts, summaries, or compilations thereof, plus testimony, conversations,

12   or presentations by Parties or their counsel in court or in other settings that might tend to reveal

13   Protected Material.

14                  (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s

15   own disclosure or use of its own Protected Material for any purpose, and nothing in this Order shall

16   preclude any Producing Party from showing its Protected Material to an individual who prepared

17   the Protected Material.

18                  (c)     Nothing in this Order shall be construed to prejudice any Party’s right to use

19   any Protected Material in court or in any court filing with the consent of the Producing Party or by

20   order of the Court.

21                  (d)     This Order is without prejudice to the right of any Party to seek further or

22   additional protection of any Discovery Material or to modify this Order in any way, including,

23   without limitation, an order that certain matter not be produced at all.

24          5.      DURATION

25                  Even after the termination of this case, the confidentiality obligations imposed by

26   this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

27   otherwise directs.

28
                                                                      STIPULATED PROTECTIVE ORDER
 1            6.    ACCESS TO AND USE OF PROTECTED MATERIAL

 2                  (a)      Basic Principles. All Protected Material shall be used solely for this case or

 3   any related appellate proceeding, and not for any other purpose whatsoever, including without

 4   limitation any other litigation or any business or competitive purpose or function. Protected Material

 5   shall not be distributed, disclosed or made available to anyone except as expressly provided in this

 6   Order.

 7                  (b)     Secure Storage, No Export. Protected Material must be stored and maintained

 8   by a Receiving Party at a location in the United States and in a secure manner that ensures that

 9   access is limited to the persons authorized under this Order. To ensure compliance with applicable

10   United States Export Administration Regulations, Protected Material may not be exported outside

11   the United States or released to any foreign national (even if within the United States).

12                  (c)     Legal Advice Based on Protected Material. Nothing in this Protective Order

13   shall be construed to prevent counsel from advising their clients with respect to this case based in

14   whole or in part upon Protected Materials, provided counsel does not disclose the Protected Material

15   itself except as provided in this Order.

16                  (d)     Limitations. Nothing in this Order shall restrict in any way a Producing

17   Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

18   way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

19   publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

20   to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

21   and/or provided by the Producing Party to the Receiving Party or a non-party without an obligation

22   of confidentiality and not by inadvertence or mistake; (iv) with the consent of the Producing Party;

23   or (v) pursuant to order of the Court.

24            7.    DESIGNATING PROTECTED MATERIAL

25                  (a)     Available Designations. Any Producing Party may designate Discovery

26   Material with any of the following designations, provided that it meets the requirements for such

27   designations as provided for herein: “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’

28   EYES ONLY.”
                                                                     STIPULATED PROTECTIVE ORDER
 1                  (b)     Written Discovery and Documents and Tangible Things. Written discovery,

 2   documents (which include “electronically stored information,” as that phrase is used in Federal Rule

 3   of Procedure 34), and tangible things that meet the requirements for the confidentiality designations

 4   listed in Paragraph 1(a) may be so designated by placing the appropriate designation on every page

 5   of the written material prior to production. For digital files being produced, the Producing Party

 6   may mark each viewable page or image with the appropriate designation, and mark the medium,

 7   container, and/or communication in which the digital files were contained. In the event that original

 8   documents are produced for inspection, the original documents shall be presumed

 9   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during the inspection and re-designated, as

10   appropriate during the copying process.

11                  (c)     Native Files. Where electronic files and documents are produced in native

12   electronic format, such electronic files and documents shall be designated for protection under this

13   Order by appending to the file names or designators information indicating whether the file contains

14   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” material, or shall use

15   any other reasonable method for so designating Protected Materials produced in electronic format.

16   When electronic files or documents are printed for use at deposition, in a court proceeding, or for

17   provision in printed form to an expert or consultant pre-approved pursuant to paragraph 10, the Party

18   printing the electronic files or documents shall affix a legend to the printed document corresponding

19   to the designation of the Designating Party and including the production number and designation

20   associated with the native file. No one shall seek to use in this litigation a .tiff, .pdf or other image

21   format version of a document produced in native file format without first (1) providing a copy of

22   the image format version to the Producing Party so that the Producing Party can review the image

23   to ensure that no information has been altered, and (2) obtaining the consent of the Producing Party,

24   which consent shall not be unreasonably withheld.

25                  (d)     Depositions and Testimony. Parties or testifying persons or entities may

26   designate depositions and other testimony with the appropriate designation by indicating on the

27   record at the time the testimony is given or by sending written notice of how portions of the transcript

28   of the testimony is designated within thirty (30) days of receipt of the transcript of the testimony. If
                                                                       STIPULATED PROTECTIVE ORDER
 1   no indication on the record is made, all information disclosed during a deposition shall be deemed

 2   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within which it may be

 3   appropriately designated as provided for herein has passed. Any Party that wishes to disclose the

 4   transcript, or information contained therein, may provide written notice of its intent to treat the

 5   transcript as non-confidential, after which time, any Party that wants to maintain any portion of the

 6   transcript as confidential must designate the confidential portions within fourteen (14) days, or else

 7   the transcript may be treated as non-confidential. Any Protected Material that is used in the taking

 8   of a deposition shall remain subject to the provisions of this Protective Order, along with the transcript

 9   pages of the deposition testimony dealing with such Protected Material. In such cases the court

10   reporter shall be informed of this Protective Order and shall be required to operate in a manner

11   consistent with this Protective Order. In the event the deposition is videotaped, the original and all

12   copies of the videotape shall be marked by the video technician to indicate that the contents of the

13   videotape are subject to this Protective Order, substantially along the lines of “This videotape

14   contains confidential testimony used in this case and is not to be viewed or the contents thereof

15   to be displayed or revealed except pursuant to the terms of the operative Protective Order in this

16   matter or pursuant to written stipulation of the parties.” Counsel for any Producing Party shall

17   have the right to exclude from oral depositions, other than the deponent, deponent’s counsel, the

18   reporter and videographer (if any), any person who is not authorized by this Protective Order to

19   receive or access Protected Material based on the designation of such Protected Material. Such

20   right of exclusion shall be applicable only during periods of examination or testimony regarding

21   such Protected Material.

22           8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

23                   (a)     A Producing Party may designate Discovery Material as “CONFIDENTIAL”

24   if it contains or reflects confidential, proprietary, and/or commercially sensitive information.

25                   (b)     Unless otherwise ordered by the Court, Discovery Material designated as

26   “CONFIDENTIAL” may be disclosed only to the following:

27
28
                                                                        STIPULATED PROTECTIVE ORDER
 1                            (i)     The Receiving Party’s Outside Counsel, such counsel’s immediate

 2   paralegals and staff, and any copying or clerical litigation support services working at the direction

 3   of such counsel, paralegals, and staff;

 4                            (ii)    Not more than three (3) representatives of the Receiving Party who

 5   are officers or employees of the Receiving Party, who may be, but need not be, in-house counsel for

 6   the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is

 7   reasonably necessary for this case, provided that: (a) each such person has agreed to be bound by

 8   the provisions of the Protective Order by signing a copy of Exhibit A; and (b) no unresolved

 9   objections to such disclosure exist after proper notice has been given to all Parties as set forth

10   in Paragraph 10 below;

11                            (iii)   Any outside expert or consultant retained by the Receiving Party to

12   assist in this action, provided that disclosure is only to the extent necessary to perform such work;

13   and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

14   Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

15   officer, director, or employee of a competitor of a Party, nor anticipated at the time of retention to

16   become an officer, director or employee of a competitor of a Party; (c) such expert or consultant

17   accesses the materials in the United States only, and does not transport them to or access them from

18   any foreign jurisdiction; and (d) no unresolved objections to such disclosure exist after proper notice

19   has been given to all Parties as set forth in Paragraph 10 below;

20                            (iv)    Court reporters, stenographers and videographers retained to record

21   testimony taken in this action;

22                            (v)     The Court, jury, and court personnel;

23                            (vi)    Graphics, translation, design, and/or trial consulting personnel,

24   having first agreed to be bound by the provisions of the Protective Order by signing a copy of

25   Exhibit A;

26                            (vii)   Mock jurors who have signed an undertaking or agreement agreeing

27   not to publicly disclose Protected Material and to keep any information concerning Protected

28   Material confidential;
                                                                      STIPULATED PROTECTIVE ORDER
 1                           (viii) Any mediator who is assigned to hear this matter, and his or her staff,

 2   subject to their agreement to maintain confidentiality to the same degree as required by this

 3   Protective Order; and

 4                           (ix)   Any other person with the prior written consent of the Producing

 5   Party.

 6            9.    DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –

 7                  ATTORNEYS’ EYES ONLY”

 8                  (a)      A Producing Party may designate Discovery Material as “CONFIDENTIAL

 9   – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is extremely confidential

10   and/or sensitive in nature and the Producing Party reasonably believes that the disclosure of such

11   Discovery Material is likely to cause economic harm or significant competitive disadvantage to the

12   Producing Party. The Parties agree that the following information, if non-public, shall be presumed

13   to merit the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation: trade secrets, pricing

14   information, financial data, sales information, sales or marketing forecasts or plans, business plans,

15   sales or marketing strategy, product development information, engineering documents, testing

16   documents, employee information, and other non-public information of similar competitive and

17   business sensitivity.

18                  (b)      Unless otherwise ordered by the Court, Discovery Material designated as

19   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:

20                           (i)    The Receiving Party’s Outside Counsel, provided that such Outside

21   Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

22   730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

23   Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

24   services working at the direction of such counsel, paralegals, and staff;

25                           (ii)   Any outside expert or consultant retained by the Receiving Party to

26   assist in this action, provided that disclosure is only to the extent necessary to perform such work;

27   and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

28   Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current officer,
                                                                      STIPULATED PROTECTIVE ORDER
 1   director, or employee of a competitor of a Party, nor anticipated at the time of retention to become

 2   an officer, director, or employee of a competitor of a Party; (c) such expert or consultant is not

 3   involved in competitive decision-making, as defined by U.S. Steel v. United States, 730 F.2d 1465,

 4   1468 n.3 (Fed. Cir. 1984), on behalf of a competitor of a Party; (d) such expert or consultant accesses

 5   the materials in the United States only, and does not transport them to or access them from any

 6   foreign jurisdiction; and (e) no unresolved objections to such disclosure exist after proper notice has

 7   been given to all Parties as set forth in Paragraph 10 below;

 8                           (iii)   Court reporters, stenographers and videographers retained to record

 9   testimony taken in this action;

10                           (iv)    The Court, jury, and court personnel;

11                           (v)     Graphics, translation, design, and/or trial consulting personnel,

12   having first agreed to be bound by the provisions of the Protective Order by signing a copy of

13   Exhibit A;

14                           (vi)    Any mediator who is assigned to hear this matter, and his or her staff,

15   subject to their agreement to maintain confidentiality to the same degree as required by this

16   Protective Order; and

17                           (vii)   Any other person with the prior written consent of the Producing

18   Party.

19            10.   NOTICE OF DISCLOSURE

20                  (a)      Prior to disclosing any Discovery Material designated as “CONFIDENTIAL

21   – ATTORNEYS’ EYES ONLY” to any person described in Paragraphs 1(b)(ii)19(b)(ii), 1(b)(iii),

22   or Error! Reference source not found. Paragraph 9(b)(ii) (referenced below as “Person”), the Party

23   seeking to disclose such information shall provide the Producing Party with written notice that

24   includes:

25                           (i)     the name of the Person;

26                           (ii)    an up-to-date curriculum vitae of the Person;

27                           (iii)   the present employer and title of the Person;

28
                                                                      STIPULATED PROTECTIVE ORDER
 1                           (iv)     an identification of all of the Person’s past and current employment

 2   and consulting relationships, including direct relationships and relationships through entities owned

 3   or controlled by the Person, including but not limited to an identification of any individual or entity

 4   with or for whom the person is employed or to whom the person provides consulting services

 5   relating to the design, development, operation, or patenting of technology, or relating to the

 6   acquisition of intellectual property assets relating to technology;

 7                           (v)      an identification of all pending patent applications on which the

 8   Person is named as an inventor, in which the Person has any ownership interest, or as to which the

 9   Person has had or anticipates in the future any involvement in advising on, consulting on, preparing,

10   prosecuting, drafting, editing, amending, or otherwise affecting the scope of the claims; and

11                           (vi)     a list of the cases in which the Person has testified at deposition or

12   trial within the last five (5) years.

13           Further, the Party seeking to disclose Discovery Material designated “CONFIDENTIAL –

14   ATTORNEYS’ EYES ONLY” shall provide such other information regarding the Person’s

15   professional activities reasonably requested by the Producing Party for it to evaluate whether good

16   cause exists to object to the disclosure of Protected Material to the outside expert or consultant.

17   During the pendency of and for a period of two (2) years after the final resolution of this action,

18   including all appeals, the Party seeking to disclose Protected Material shall immediately provide

19   written notice of any change with respect to the Person’s involvement in the design, development,

20   operation or patenting of technology, or the acquisition of intellectual property assets relating to

21   technology.

22                   (b)     Within fourteen (14) days of receipt of the disclosure of the Person, the

23   Producing Party or Parties may object in writing to the Person for good cause. In the absence of an

24   objection at the end of the fourteen (14) day period, the Person shall be deemed approved under this

25   Protective Order. There shall be no disclosure of Discovery Material designated “CONFIDENTIAL

26   – ATTORNEYS’ EYES ONLY” to the Person prior to expiration of this fourteen (14) day period.

27   If the Producing Party objects to disclosure to the Person within such fourteen (14) day period, the

28   Parties shall meet and confer via telephone or in person within seven (7) days following the
                                                                       STIPULATED PROTECTIVE ORDER
 1   objection and attempt in good faith to resolve the dispute on an informal basis. If the dispute is not

 2   resolved, the Party objecting to the disclosure will have seven (7) days from the date of the meet

 3   and confer to seek relief from the Court. If relief is not sought from the Court within that time, the

 4   objection shall be deemed withdrawn. If relief is sought, designated materials shall not be disclosed

 5   to the Person in question until the Court resolves the objection.

 6                  (c)     For purposes of this section, “good cause” shall include an objectively

 7   reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery

 8   Materials in a way or ways that are inconsistent with the provisions contained in this Order.

 9                  (d)     Prior to receiving any Protected Material under this Order, the Person must

10   execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto). An

11   executed copy must be provided to the Producing Party upon demand.

12                  (e)     An initial failure to object to a Person under this Paragraph 10 shall not

13   preclude the non-objecting Party from later objecting to continued access by that Person for good

14   cause. If an objection is made, the Parties shall meet and confer via telephone or in person within

15   seven (7) days following the objection and attempt in good faith to resolve the dispute informally.

16   If the dispute is not resolved, the Party objecting to the disclosure will have seven (7) days from the

17   date of the meet and confer to seek relief from the Court. The designated Person may continue to

18   have access to information that was provided to such Person prior to the date of the objection. If a

19   later objection is made, no further Protected Material shall be disclosed to the Person until the Court

20   resolves the matter or the Producing Party withdraws its objection. Notwithstanding the foregoing,

21   if the Producing Party fails to move for a protective order within seven (7) business days after the

22   meet and confer, further Protected Material may thereafter be provided to the Person.

23          11.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

24                  (a)     A Party shall not be obligated to challenge the propriety of any designation

25   of Discovery Material under this Order at the time the designation is made, and a failure to do so

26   shall not preclude a subsequent challenge thereto.

27                  (b)     Any challenge to a designation of Discovery Material under this Order shall

28   be written, shall be served on outside counsel for the Producing Party, shall particularly identify the
                                                                      STIPULATED PROTECTIVE ORDER
 1   documents or information that the Receiving Party contends should be differently designated, and

 2   shall state the grounds for the objection. Thereafter, further protection of such material shall be

 3   resolved in accordance with the following procedures:

 4                          (i)     The objecting Party shall have the burden of conferring either in

 5   person, in writing, or by telephone with the Producing Party claiming protection (as well as any

 6   other interested party) in a good faith effort to resolve the dispute. The Producing Party shall have

 7   the burden of justifying the disputed designation;

 8                          (ii)    Failing agreement, the Receiving Party may bring a motion to the

 9   Court for a ruling that the Discovery Material in question is not entitled to the status and protection

10   of the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or

11   prejudice either Party from arguing for or against any designation, establish any presumption that a

12   particular designation is valid, or alter the burden of proof that would otherwise apply in a dispute

13   over discovery or disclosure of information;

14                          (iii)   Notwithstanding any challenge to a designation, the Discovery

15   Material in question shall continue to be treated as designated under this Order until one of the

16   following occurs: (a) the Party who designated the Discovery Material in question withdraws such

17   designation in writing; or (b) the Court rules that the Discovery Material in question is not

18   entitled to the designation.

19          12.     SUBPOENAS OR COURT ORDERS

20                  If at any time Protected Material is subpoenaed by any court, arbitral, administrative,

21   or legislative body, the Party to whom the subpoena or other request is directed shall immediately

22   give prompt written notice thereof to every Party who has produced such Discovery Material and to

23   its counsel and shall provide each such Party with an opportunity to move for a protective order

24   regarding the production of Protected Materials implicated by the subpoena.

25          13.     FILING PROTECTED MATERIAL

26                  (a)     Absent written permission from the Producing Party or a court Order secured

27   after appropriate notice to all interested persons, a Receiving Party may not file or disclose in the

28   public record any Protected Material.
                                                                      STIPULATED PROTECTIVE ORDER
 1                  (b)    Any Party is authorized under Local Rule 79-5 to file under seal with the

 2   Court any brief, document or materials that are designated as Protected Material under this Order.

 3          14.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

 4                  (a)    The inadvertent production by a Party of Discovery Material subject to the

 5   attorney-client privilege, work-product protection, or any other applicable privilege or protection,

 6   despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

 7   production, will not waive the applicable privilege and/or protection if a request for return of such

 8   inadvertently produced Discovery Material is made promptly after the Producing Party learns of its

 9   inadvertent production.

10                  (b)    Upon a request from any Producing Party who has inadvertently produced

11   Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

12   immediately return such Protected Material or Discovery Material and all copies to the Producing

13   Party, except for any pages containing privileged markings by the Receiving Party which shall instead

14   be destroyed and certified as such by the Receiving Party to the Producing Party.

15                  (c)    Nothing herein shall prevent the Receiving Party from preparing a record for

16   its own use containing the date, author, addresses, and topic of the inadvertently produced Discovery

17   Material and such other information as is reasonably necessary to identify the Discovery Material and

18   describe its nature to the Court in any motion to compel production of the Discovery Material.

19          15.     INADVERTENT FAILURE TO DESIGNATE PROPERLY

20                  (a)    The inadvertent failure by a Producing Party to designate Discovery Material

21   as Protected Material with one of the designations provided for under this Order shall not waive any

22   such designation provided that the Producing Party notifies all Receiving Parties that such Discovery

23   Material is protected under one of the categories of this Order within fourteen (14) days of the

24   Producing Party learning of the inadvertent failure to designate. The Producing Party shall reproduce

25   the Protected Material with the correct confidentiality designation within seven (7) days upon its

26   notification to the Receiving Parties. Upon receiving the Protected Material with the correct

27   confidentiality designation, the Receiving Parties shall return or securely destroy, at the Producing

28   Party’s option, all Discovery Material that was not designated properly.
                                                                     STIPULATED PROTECTIVE ORDER
 1                  (b)     A Receiving Party shall not be in breach of this Order for any use of such

 2   Discovery Material before the Receiving Party receives such notice that such Discovery Material is

 3   protected under one of the categories of this Order, unless an objectively reasonable person would

 4   have realized that the Discovery Material should have been appropriately designated with a

 5   confidentiality designation under this Order. Once a Receiving Party has received notification of the

 6   correct confidentiality designation for the Protected Material with the correct confidentiality

 7   designation, the Receiving Party shall treat such Discovery Material (subject to the exception in

 8   Paragraph 15(c) below) at the appropriately designated level pursuant to the terms of this Order.

 9          16.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

10                  (a)     In the event of a disclosure of any Discovery Material pursuant to this Order

11   to any person or persons not authorized to receive such disclosure under this Protective Order, the

12   Party responsible for having made such disclosure, and each Party with knowledge thereof, shall

13   immediately notify counsel for the Producing Party whose Discovery Material has been disclosed

14   and provide to such counsel all known relevant information concerning the nature and circumstances

15   of the disclosure. The responsible disclosing Party shall also promptly take all reasonable measures

16   to retrieve the improperly disclosed Discovery Material and to ensure that no further or greater

17   unauthorized disclosure and/or use thereof is made

18                  (b)     Unauthorized or inadvertent disclosure does not change the status of

19   Discovery Material or waive the right to hold the disclosed document or information as Protected.

20          17.     FINAL DISPOSITION

21                  (a)     Not later than ninety (90) days after the Final Disposition of this case, each

22   Party shall return all Discovery Material of a Producing Party to the respective outside counsel of

23   the Producing Party or destroy such Material, at the option of the Producing Party. For purposes of

24   this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating the

25   above-captioned action with prejudice, including all appeals.

26                  (b)     All Parties that have received any such Discovery Material shall certify in

27   writing that all such materials have been returned to the respective outside counsel of the Producing

28   Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside
                                                                     STIPULATED PROTECTIVE ORDER
 1   counsel may retain one set of pleadings, correspondence and attorney and consultant work product

 2   (but not document productions) for archival purposes.

 3            18.   DISCOVERY FROM EXPERTS OR CONSULTANTS

 4                  (a)     Absent good cause, drafts of reports of testifying experts, and reports and

 5   other written materials, including drafts, of consulting experts, shall not be discoverable.

 6                  (b)     Reports and materials exempt from discovery under the foregoing Paragraph

 7   shall be treated by the Parties as attorney work product for the purposes of this case and Protective

 8   Order.

 9            19.   DOCUMENTS PROTECTED FROM DISCOVERY

10                  Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

11   protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection

12   from discovery in this case or in any other federal or state proceeding. For example, the mere

13   production of privileged or work-product-protected documents in this case as part of a mass

14   production is not itself a waiver in this case or in any other federal or state proceeding.

15            20.   RELIEF FOR DISCLOSURE OF PROTECTED MATERIAL

16                  The Parties expressly acknowledge that the unauthorized use or disclosure of

17   Protected Materials may cause irreparable harm and prejudice to the Producing Party. Such

18   unauthorized use or disclosure shall may result in sanctions to be determined by the Court upon

19   motion, which may include but are not limited to: excluding from evidence Protected Materials used

20   or disclosed in violation of this Order; barring a Receiving Party and its counsel from requesting,

21   obtaining, possessing, or viewing Protected Materials; removing counsel for a Receiving Party; and

22   awarding any and all damages caused by such use or disclosure, including reasonable attorneys’

23   fees, costs, and expenses incurred by the Producing Party in enforcing the obligations arising from

24   this Order. All other remedies available to any person injured by a violation of this Order are fully

25   reserved. Pending the disposition of any motion brought pursuant to this provision, any Party alleged

26   to be in violation of or intending to violate this Order shall discontinue the performance of or shall

27   not undertake the further performance of any action alleged to constitute a violation of this Order.

28
                                                                      STIPULATED PROTECTIVE ORDER
 1          21.      MISCELLANEOUS

 2                   (a)    Right to Further Relief. Nothing in this Order abridges the right of any person

 3   to seek its modification by the Court in the future. By stipulating to this Order, the Parties do not

 4   waive the right to argue that certain material may require additional or different confidentiality

 5   protections than those set forth herein.

 6                   (b)    Termination of Matter and Retention of Jurisdiction. The Parties agree that

 7   the terms of this Protective Order shall survive and remain in effect after the Final Determination of

 8   the above-captioned matter.       The Court shall retain jurisdiction for five years after Final

 9   Determination of this matter to hear and resolve any disputes arising out of this Protective Order.

10                   (c)    Successors. This Order shall be binding upon the Parties hereto, their

11   attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

12   representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and experts,

13   and any persons or organizations over which they have direct control.

14                   (d)    Right to Assert Other Objections. By stipulating to the entry of this Protective

15   Order, no Party waives any right it otherwise would have to object to disclosing or producing any

16   information or item. Similarly, no Party waives any right to object on any ground to use in evidence

17   of any of the material covered by this Protective Order. This Order shall not constitute a waiver of

18   the right of any Party to claim in this action or otherwise that any Discovery Material, or any portion

19   thereof, is privileged or otherwise non-discoverable, or is not admissible in evidence in this action

20   or any other proceeding.

21                   (e)    Burdens of Proof. Notwithstanding anything to the contrary above, nothing

22   in this Protective Order shall be construed to change the burdens of proof or legal standards

23   applicable in disputes regarding whether particular Discovery Material is confidential, which level

24   of confidentiality is appropriate, whether disclosure should be restricted, and if so, what restrictions

25   should apply.

26                   (f)    Modification by Court. This Order is subject to further court order based

27   upon public policy or other considerations, and the Court may modify this Order sua sponte in the

28   interests of justice. The United States District Court for the Northern District of California is
                                                                      STIPULATED PROTECTIVE ORDER
 1                                           ECF CERTIFICATION

 2          I, Isabelle L. Ord, am the ECF user whose ID and password are being used to file this ESI

 3   STIPULATION AND [PROPOSED] ORDER. In compliance with L.R. 5-1(i)(3), I hereby attest

 4   that Benjamin Heikali has concurred in this filing.

 5
 6                                              By: /s/ Isabelle L. Ord
                                                   Isabelle L. Ord
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   STIPULATED PROTECTIVE ORDER
 1                                                   EXHIBIT A

 2            I,                                    , acknowledge and declare that I have received a

 3   copy of the Protective Order (“Order”) in Zaragoza v. Apple Inc., United States District Court,

 4   Northern District of California, Oakland Division, Civil Action No. 18 CV 06139. Having read

 5   and understood the terms of the Order, I agree to be bound by the terms of the Order and consent

 6   to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms of the

 7   Order.

 8            Name of individual:

 9            Present occupation/job description:

10
11
12            Name of Company or Firm:

13            Address:

14
15            Dated:

16
17
18
19                                                        [Signature]

20
21
22
23
24
25
26
27
28
                                                                   STIPULATED PROTECTIVE ORDER
